Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson (US 5,784,790).
	Regarding claim 1, Carson discloses all the positively recited elements of the invention including a shaving razor cartridge comprising:
a housing (e.g., 16) that extends between a front end and a rear end, the housing comprising:
a blade support portion (e.g., Fig. 1) positioned between the front end and the rear end and comprising:
a cap (e.g., 22); and
a guard (e.g., 20) spaced from the cap and cooperating with the cap to define a shaving plane; and
a handle interface portion (e.g., 27) positioned between the front end and the rear end (e.g., Figs. 1-2) and comprising:
a front wall comprising a lower surface and an interior surface (e.g., at 96); 
a rear wall comprising a lower surface and an interior surface (e.g., at 96); and 

at least one razor blade (e.g., 18) disposed in the blade support portion between the cap and the guard, wherein:
the lower surfaces cooperate to define a lower opening (e.g., portion of 98 proximate 12); 
the front wall and the rear wall are spaced from each other (e.g., Fig. 10) such that the interior surfaces cooperate to at least partially define a handle receptacle (.e.g., 98) that extends between the lower opening and the upper opening (e.g., Fig. 10);
the upper opening is more proximate the shaving plane than the lower opening (e.g., Figs. 2 and 10);
the rear wall is more proximate to the blade support portion than the front wall (e.g., Figs 2 and 10);
a lower cross-sectional area is defined at least partially by the interior surfaces proximate the lower opening (e.g., Fig. 10, a lower cross-sectional area of 98 proximate 12);
an upper cross-sectional area is defined at least partially by the interior surfaces proximate the upper opening (e.g., Fig. 10, an upper cross-sectional area of 98 proximate 16);
the upper cross-sectional area is more proximate the upper opening than the lower opening (e.g., Fig. 10);

the lower cross-sectional area is greater than the upper cross-sectional area (e.g., Fig. 10).
Regarding claims 3-5, Carson teaches the handle interface portion further comprises a first sidewall comprising a lower surface and an interior surface (e.g., Fig. below), and a second sidewall comprising a lower surface and an interior surface (e.g., a sidewall opposite to the first side wall), wherein:
the first sidewall and the second sidewall are spaced from each other and extend between the front wall and the rear wall such that the front wall, the rear wall, the first sidewall, and the second sidewall cooperate to define the handle receptacle (e.g., Figs 2 and 10);
an intermediate cross-sectional area is defined by the handle receptacle between the upper opening and the lower opening and is taken at a cross-section that is parallel to the shaving plane wherein the intermediate cross-sectional area is disposed about midway between the lower cross-sectional area and the upper cross-sectional area (e.g., Fig. 10); and
the intermediate cross-sectional area is less than the lower cross-sectional area and is greater than the upper cross-sectional area (e.g., Fig. below).
wherein the upper cross-sectional area is the smallest cross-sectional area defined by the interior surfaces and the lower cross-sectional area is the largest cross-sectional area defined by the interior surfaces (e.g., Fig. below).

    PNG
    media_image1.png
    408
    524
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carson.
Regarding claim 2, Carson fails to explicitly teach the lower cross-sectional area is between about 60 mm2 and about 250 mm2 and the upper cross-sectional area is between about 40 mm2 and about 120 mm2.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the lower cross-sectional area to be between about 60 mm2 and about 250 mm2 and the upper cross-sectional area to be between about 40 mm2 and about 120 mm2 because discovering an optimum width would have been a mere design consideration based on desired dimensions of a shaving razor cartridge.  Such a modification would have involved only routine skill in the art to accommodate different size requirement of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	Regarding claim 6, although Carson’s handle interface portion appears to be larger than 1 mm long such that the upper cross-sectional area can be taken at a vertical distance of about 1 mm from the shaving plane, Carson is silent as to dimensions of the handle interface portion.  However, it would have been obvious to one having ordinary skill in the art to provide the handle interface portion to be larger than 1 mm in order to provide a properly functional shaving razor cartridge. Note that the upper cross-sectional area can be taken at a vertical distance of about 1 mm from the shaving plane on the modified handle interface portion of Carson.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicants argue that the handle interface portion (e.g., the interconnect member 24) is positioned in front of the housing rather than being positioned between the front end and the rear end of the housing, as required by Claim 1 in Carson.  Applicants further contend that the handle interface portion (e.g., the interconnect member 24) of Carson is not part of the housing, but a separate member that is pivotably connected to the housing. 
The examiner respectfully disagrees.  The applicant’s reproduced figure 1 of Carson appears to point to a front edge of the element 16 to be the front end and a rear edge of 16 to be the rear end.  However, the claim is not limited to what applicants are referring to as the front end and the rear end.  As shown below, Carson teaches the handle interface portion 27 being positioned between the front end the rear end as required by claim 1.  Furthermore, the claim does require the housing to be formed of a single element.  Hence, it is reasonable to consider the element 27 to be part of the claimed housing.

    PNG
    media_image2.png
    277
    457
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN CHOI/Primary Examiner, Art Unit 3724